Beasley, Chief Judge,
concurring specially.
I concur fully in Division 2. I concur in Division 1 because, although not stated in the majority opinion, there was evidence that, as to the element of possession, defendant constructively possessed the marijuana by giving permission to open the package containing it, after she had been told it could not be opened without her consent since it was addressed to her. Thus she exercised control over the package which she knew contained marijuana, even though she never actually physically possessed it. Constructive possession is sufficient to constitute possession. Brooks v. State, 206 Ga. App. 485, 486 (1) (425 SE2d 911) (1992). Exercise of control over an item is sufficient to constitute constructive possession. Id.
*46Decided January 11, 1995.
Harris Odell, Jr., for appellant.
Dupont K. Cheney, District Attorney, Michael T. Muldrew, J. Stephen Archer, Assistant District Attorneys, for appellee.